UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 30, 2015 Enhance Skin Products Inc. (Exact Name of Registrant as Specified in Charter) Nevada 000-52755 84-1724410 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 50 West Liberty Street, Suite 880, Reno NV (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (416) 3062493 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 3 - SECURITIES AND TRADING MARKETS ITEM 3.02 - UNREGISTERED SALES OF EQUITY SECURITIES On June 24, 2015, we completed a financing pursuant to a securities purchase agreement (the “SPA”) with Vis Vires Group, Inc. (“VVG”) dated June 19, 2015 under which we borrowed $43,000 through the issue of a convertible promissory note (the “VVG Note”). The VVG Note is convertible at any time following 180 days after the issuance date at VVG’s option into shares of our common stock at a variable conversion price of 58% of the lowest average three day market price of our common stock during the 10 trading days prior to the notice of conversion, subject to adjustment as described in the VVG Note. On December 28, 2015, VVG elected to convert $12,000 of the principal amount of the VVG Note into the Company’s common stock.On December 30, 2015 the Company issued seven million fifty eight thousand eight hundred and twenty four (7,085,824) common shares of its stock to VVG to satisfy the conversion pursuant to the terms of the VVG Note. The above securities were issued pursuant to the exemption from registration set forth in Section 4(a)(2) of the Securities Act of 1933, as amended, and/or Rule 506 of Regulation D promulgated thereunder. The investors represented to us that they are accredited investors. We believe that the investors had adequate information about us as well as the opportunity to ask questions and receive responses from our management. The foregoing description of SPA and the VVG Note does not purport to be complete and is qualified in its entirety by reference to the complete text of the foregoing documents, which were filed as Exhibits 10.1 and 10.2 for our Form 8-K filed on June 25, 2015 all of which are incorporated herein by this reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Enhance Skin Products Inc. By: /s/ Donald Nicholson Donald Nicholson President/CEO, Principal Executive Officer Dated: December 31, 2015
